     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9

10                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF CALIFORNIA
11                                       FRESNO DIVISION
12
     JAMES MICHAEL HOEFER,                           ) Case No. 1:17-cv-01695-BAM
13
                                                     )
14                  Plaintiff,                       ) STIPULATION AND ORDER FOR
                                                     ) EXTENSION OF TIME
15          vs.                                      )
                                                     )
16
     NANCY A. BERRYHILL, Acting                      )
17   Commissioner of Social Security,                )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21

22          IT IS HEREBY STIPULATED, by and between the parties through their respective
23   counsel of record, with the Court’s approval, that Defendant shall have a 30-day extension of time,
24   from October 12, 2018 until November 11, 2018, to respond to Plaintiff’s Opening Brief. All
25   other dates in the Court’s Scheduling Order shall be extended accordingly.
26          This is Defendant’s first request for an extension of time. Defendant respectfully submits
27   that good cause exists for the requested extension because additional time is needed to review and
28   evaluate the administrative record, to respond to the issues raised in Plaintiff’s Opening Brief, to




     1:17-cv-01695-BAM
 1   accommodate Defendant’s counsel’s competing workload demands, and to determine whether
 2   options exist for settlement. Plaintiff does not oppose Defendant’s request for an extension of
 3   time.
 4
                                          Respectfully submitted,
 5

 6   Dated: October 10, 2018              NEWELL LAW

 7
                                       By: /s/ Melissa Newell*
 8
                                           Melissa Newel
 9                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Oct. 9, 2018]
10

11
     Dated: October 11, 2018              MCGREGOR W. SCOTT
12                                        United States Attorney
                                          DEBORAH LEE STACHEL
13                                        Regional Chief Counsel, Region IX
14
                                          Social Security Administration

15
                                       By: /s/ Margaret Branick-Abilla         ___
16
                                          MARGARET BRANICK-ABILLA
17                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
18

19

20                                            ORDER

21           Pursuant to stipulation, and good cause appearing, IT IS HEREBY ORDERED that

22   Defendant shall have an extension of time to November 11, 2018, to file a response to Plaintiff’s

23   Opening Brief. All other deadlines in the Court’s Scheduling Order shall be extended

24   accordingly.
     IT IS SO ORDERED.
25

26      Dated:     October 11, 2018                          /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
27

28




     1:17-cv-01695-BAM
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     1:17-cv-01695-BAM
